Title: To George Washington from Brigadier General Anthony Wayne, 30 September 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Fort Mont[gomer]y [N.Y.] 30th Sepr 1779
        
        I took the Liberty to mention to you yesterday the expediency of having two more pieces of artillery added to the Light Corps—I could wish for two Light [field pieces] or Grass Hoppers which with the two we now have under Capt. Pendleton—will be sufficient to give Confidence to our own people & some degree of Apprehension to our Enemy—for altho’ I have but Little Opinion of the Execution done generally yet I know it has a very happy Effect on the minds of Soldiers as well friends & foe’s—from this motive I could wish to have them—even if they should not be fully manned.
        We shall move tomorrow morning at 8. OClock—Interim I am your Excelen[c]y’s Most Obt & very Hume Sevt
        
          Anty Wayne
        
       